--------------------------------------------------------------------------------

Exhibit 10.1




INTERNAP NETWORK SERVICES CORPORATION
1998 STOCK OPTION/STOCK ISSUANCE PLAN


AMENDED AND RESTATED SEPTEMBER 20, 2000




ARTICLE I


GENERAL PROVISIONS


SECTION 1.   PURPOSE


This 1998 Stock Option/Stock Issuance Plan is intended to promote the interests
of InterNAP Network Services Corp. (the "Corporation") by providing eligible
individuals who are responsible for the management, growth and financial success
of the Corporation or who otherwise render valuable services to the Corporation
with the opportunity to acquire a proprietary interest, or increase their
proprietary interest, in the Corporation and thereby encourage them to remain in
the service of the Corporation.


Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 6 of this Article I.


SECTION 2.   STRUCTURE OF THE PLAN


The Plan shall be divided into two separate components: the Option Grant Program
specified in Article II and the Stock Issuance Program specified in Article III.
The provisions of Articles I, IV and V of the Plan shall apply to both the
Option Grant Program and the Stock Issuance Program and shall accordingly govern
the interests of all individuals in the Plan.


SECTION 3.   ADMINISTRATION OF THE PLAN


(a)    The Plan shall be administered by the Board. The Board at any time may
appoint a Committee and delegate to such Committee some or all of the
administrative powers allocated to the Board pursuant to the provisions of the
Plan. Members of the Committee shall serve for such period of time as the Board
may determine and shall be subject to removal by the Board at any time. The
Board at any time may terminate the functions of the Committee and reassume all
powers and authority previously delegated to the Committee.


(b)    The Plan Administrator (either the Board or the Committee, to the extent
the Committee is at the time responsible for the administration of the Plan)
shall have full power and authority (subject to the provisions of the Plan) to
establish such rules and regulations as it may deem appropriate for the proper
plan administration and to make such determinations under, and issue such
interpretations of, the Plan and any outstanding option grants or share
issuances as it may deem necessary or advisable. Decisions of the Plan
Administrator shall be final and binding on all parties who have an interest in
the Plan or any outstanding option or share issuance.


 
 

--------------------------------------------------------------------------------

 


(c)    At such time as the Common Stock is publicly traded, in the discretion of
the Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  Within the scope of such
authority, the Board or the Committee may (1) delegate to a committee of one or
more members of the Board who are not Outside Directors the authority to grant
Stock Awards to eligible persons who are either (a) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Stock Award or (b) not persons with respect to whom
the Corporation wishes to comply with Section 162(m) of the Code and/or) (2)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are not then subject to Section 16 of the Exchange Act.


SECTION 4.   OPTION GRANTS AND SHARE ISSUANCES


(a)    The persons eligible to receive option grants pursuant to the Option
Grant Program (each an "Optionee") and/or share issuances under the Stock
Issuance Program (each a "Participant") are limited to the following:


(1)    key employees (including officers and directors) of the Corporation (or
its Parent or Subsidiary corporations, if any) who render services that
contribute to the success and growth of the Corporation (or its Parent or
Subsidiary corporations), or that reasonably may be anticipated to contribute to
the future success and growth of the Corporation (or its Parent or Subsidiary
corporations);


(2)    the non-employee members of the Board or the non-employee members of the
board of directors of any Parent or Subsidiary corporations; and


(3)    those consultants or independent contractors who provide valuable
services to the Corporation (or its Parent or Subsidiary corporations, if any).


(b)    The Plan Administrator shall have full authority to determine: (i) with
respect to the option grants made under the Plan, which eligible individuals are
to receive option grants, the number of shares to be covered by each such grant,
the status of the granted option as either an Incentive Option or a
Non-Statutory Option, the time or times at which each granted option is to
become exercisable and the maximum term for which the option may remain
outstanding, and (ii) with respect to share issuances under the Stock Issuance
Program, the number of shares to be issued to each Participant, the vesting
schedule (if any) to be applicable to the issued shares, and the consideration
to be paid by the individual for such shares.


(c)    The Plan Administrator shall have the absolute discretion either to grant
options in accordance with Article II of the Plan or to effect share issuances
in accordance with Article III of the Plan.


SECTION 5.   STOCK SUBJECT TO THE PLAN


(a)    The stock issuable under the Plan shall be shares of the Corporation's
authorized but unissued or reacquired Common Stock (the "Common Stock"). The
maximum number of shares that may be issued over the term of the Plan shall not
exceed four million thirty-five thousand (4,035,000) shares of Common Stock. The
total number of shares issuable under the Plan shall be subject to adjustment
from time to time in accordance with the provisions of Section 5(c).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)    Shares subject to (i) the portion of one or more outstanding options that
are not exercised or surrendered prior to expiration or termination and (ii)
outstanding options canceled in accordance with the cancellation-regrant
provisions of Section 5 of Article II will be available for subsequent option
grants or stock issuances under the Plan. Shares issued under either the Option
Grant Program or the Stock Issuance Program (whether as vested or unvested
shares) that are repurchased by the Corporation shall not be available for
subsequent option grants or stock issuances under the Plan.


(c)    If any change is made in the Common Stock subject to the Plan, or subject
to any Stock Award, without the receipt of consideration by the Corporation
(through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Corporation), the Plan will be appropriately adjusted in
the class(es) and maximum number of securities subject to the Plan pursuant to
Article I, Section 5(a) and the maximum number of securities subject to award to
any person pursuant to subsection 5(e), and the outstanding Stock Awards will be
appropriately adjusted in the class(es) and number of securities and price per
share of Common Stock subject to such outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive. (The conversion of any convertible securities of the Corporation
shall not be treated as a transaction "without receipt of consideration" by the
Corporation.)


(d)    Common Stock issuable under the Plan, whether under the Option Grant
Program or the Stock Issuance Program, may be subject to such restrictions on
transfer, repurchase rights or other restrictions as may be determined by the
Plan Administrator.


(e)    Subject to the provisions of Article I, Section 5(c) relating to
adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted options covering more than two million (2,000,000) shares
of Common Stock during any calendar year.


SECTION 6.   DEFINITIONS


The following definitions shall apply to the respective capitalized terms used
herein:


BOARD means the Board of Directors of InterNAP Network Services Corp.
 
 
3

--------------------------------------------------------------------------------

 
 
CAUSE shall have such meaning as is defined in the Participant's employment or
consulting agreement with a Paticipating Company. If the Participant does not
have an employment or consulting agreement with a Paticipating Company, or if
such agreement does not define the term "Cause," then the term "Cause" shall
mean: (i) misconduct or dishonesty that materially adversely affects a
Paticipating Company, including without limitation (A) an act materially in
conflict with the financial interests of a Paticipating Company, (B) an act that
could damage the reputation or customer relations of a Paticipating Company, (C)
an act that could subject a Paticipating Company to liability, (D) an act
constituting sexual harassment or other violation of the civil rights of
coworkers, (E) failure to obey any lawful instruction of the Board or any
officer of a Paticipating Company and (F) failure to comply with, or perform any
duty required under, the terms of any confidentiality, inventions or
non-competition agreement the Participant may have with a Paticipating Company,
or (ii) acts constituting the unauthorized disclosure of any of the trade
secrets or confidential information of a Paticipating Company, unfair
competition with a Paticipating Company or the inducement of any customer of a
Paticipating Company to breach any contract with a Paticipating Company. The
right to exercise any Option shall be suspended automatically during the
pendency of any investigation by the Board or its designee, and/or any
negotiations by the Board or its designee and the Participant, regarding any
actual or alleged act or omission by the Participant of the type described in
this section.


CHANGE IN CONTROL means the transaction described in Article V, Section (b),
which is referred to as a Change in Control or Corporate transaction.


CODE means the Internal Revenue Code of 1986, as amended.


COMMITTEE means either the Compensation Committee of the Board or another
committee comprised of two or more members thereof and appointed pursuant to the
Plan to function as the Plan Administrator.


CORPORATION means InterNAP Network Services Corp., a Washington corporation.


CORPORATE TRANSACTION means the transaction described in Article V, Section (b),
which is referred to as a Change in Control or Corporate Transaction.


COVERED EMPLOYEE means the chief executive officer and the four (4) other
highest compensated officers of the Corporation for whom total compensation is
required to be reported to shareholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.


EMPLOYEE means an individual who is in the employ of the Corporation or one or
more Parent or Subsidiary corporations. An optionee shall be considered to be an
Employee for so long as such individual remains in the employ of the Corporation
or one or more Parent or Subsidiary corporations, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance.


EXCHANGE ACT means the Securities Exchange Act of 1934, as amended.


EXERCISE DATE shall be the date on which written notice of the exercise of an
outstanding option under the Plan is delivered to the Corporation. Such exercise
shall be effected pursuant to a stock purchase agreement incorporating any
repurchase rights or first refusal rights retained by the Corporation with
respect to the Common Stock purchased under the option.


 
4

--------------------------------------------------------------------------------

 
 
FAIR MARKET VALUE of a share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:


(a)    If the Common Stock is at the time listed or admitted to trading on any
stock exchange, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question on the stock exchange
determined by the Plan Administrator to be the primary market for the Common
Stock. If there is no reported sale of Common Stock on such exchange on the date
in question, then the Fair Market Value shall be the closing selling price on
the exchange on the last preceding date for which such quotation exists.


(b)    If the Common Stock is not at the time listed or admitted to trading on
any stock exchange but is traded in the over-the-counter market, the Fair Market
Value shall be the mean between the highest bid and the lowest asked prices (or
if such information is available the closing selling price) per share of Common
Stock on the date in question in the over-the-counter market, as such prices are
reported by the National Association of Securities Dealers through its NASDAQ
National Market System or any successor system. If there are no reported bid and
asked prices (or closing selling price) for the Common Stock on the date in
question, then the mean between the highest bid and lowest asked prices (or
closing selling price) on the last preceding date for which such quotations
exist shall be determinative of Fair Market Value.


(c)    If the Common Stock is at the time neither listed nor admitted to trading
on any stock exchange nor traded in the over-the-counter market, or if the Plan
Administrator determines that the valuation provisions of subsections (a) and
(b) above will not result in a true and accurate valuation of the Common Stock,
then the Fair Market Value shall be determined by the Plan Administrator after
taking into account such factors as the Plan Administrator shall deem
appropriate under the circumstances.


INCENTIVE  OPTION means an incentive stock option that satisfies
the  requirements of Section 422 of the Code.


NON-EMPLOYEE DIRECTOR means a Director who either (i) is not a current Employee
or Officer of the Corporation or its parent or a subsidiary, does not receive
compensation (directly or indirectly) from the Corporation or its parent or a
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
("Regulation S-K")), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
"non-employee director" for purposes of Rule 16b-3.


NON-STATUTORY OPTION means an option not intended to meet the statutory
requirements prescribed for an Incentive Option.
 
OFFICER means a person who is an officer of the Corporation within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
5

--------------------------------------------------------------------------------




OUTSIDE DIRECTOR means a Director who either (i) is not a current employee of
the Corporation or an "affiliated corporation" (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Corporation or an "affiliated corporation" receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Corporation or an "affiliated
corporation" at any time and is not currently receiving direct or indirect
remuneration from the Corporation or an "affiliated corporation" for services in
any capacity other than as a Director or (ii) is otherwise considered an
"outside director" for purposes of Section 162(m) of the Code.


PARENT corporation means any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each such
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.


PARTICIPATING COMPANY means the Corporation, a Parent, or a Subsidiary.


PERMANENT DISABILITY means the inability of an individual to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expect to result in death or which has lasted or
can be expected to last for a continuous period of not less than 12 months.


PLAN means this 1998 Stock Option/Stock Issuance Plan.


PLAN ADMINISTRATOR means the Board or the Committee, to the extent the Committee
is responsible for plan administration in accordance with Article I, Section 3.


RULE 16b-3 means Rule 16b-3 promulgated under the Exchange Act or any successor
to Rule 16b-3, as in effect from time to time.


SECURITIES ACT means the Securities Act of 1933, as amended.


SERVICE means the performance of services for the Corporation or one or more
Parent or Subsidiary corporations by an individual in the capacity of an
Employee, a non-employee member of the board of directors or an independent
consultant or advisor, unless a different meaning is specified in the option
agreement evidencing the option grant, the purchase agreement evidencing the
purchased option shares or the issuance agreement evidencing any direct stock
issuance. An optionee shall be deemed to remain in Service for so long as such
individual renders services to the Corporation or any Parent or Subsidiary
corporation on a periodic basis in the capacity of an Employee, a non-employee
member of the board of directors or an independent consultant or advisor.
 
STOCK AWARD means any right granted under the Plan including an Incentive Stock
Option, Non-Statutory Option or stock issuance.
 
STOCK AWARD AGREEMENT means any written agreement between the Corporation and
the holder of a Stock Award evidencing the terms and conditions of the Stock
Award. Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

 
6

--------------------------------------------------------------------------------

 
 
SUBSIDIARY corporation means each corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
such corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.


TEN PERCENT SHAREHOLDER means the owner of stock (as determined under Section
424(d) of the Code) possessing ten percent (10%) or more of the total combined
voting power of all classes of stock of the Corporation or any Parent or
Subsidiary corporation.


ARTICLE II


OPTION GRANT PROGRAM


SECTION 1.   TERMS AND CONDITIONS OF OPTIONS


Options granted pursuant to the Plan shall be authorized by action of the Plan
Administrator and, at the discretion of the Plan Administrator, may be either
Incentive Options or Non-Statutory Options. Each granted option shall be
evidenced by one or more instruments in the form approved by the Plan
Administrator; provided, that each such instrument shall comply with and
incorporate the terms and conditions specified below. In addition, each
instrument evidencing an Incentive Option shall be subject to the applicable
provisions of Section 2 of this Article II.


(a)    OPTION PRICE.


(1)    The option price per share shall be fixed by the Plan Administrator.


(2)    The option price shall become immediately due upon exercise of the
option, and subject to the provisions of Article IV, Section 2, shall be payable
in cash or check drawn to the Corporation's order. Should the Corporation's
outstanding Common Stock be registered under Section 12(g) of the Securities
Exchange Act of 1934, as amended (the "1934 Act") at the time the option is
exercised, then the option price may also be paid as follows:


(A)    in shares of Common Stock held by the optionee for the requisite period
necessary to avoid a charge to the Corporation's earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date; or


(B)    through a special sale and remittance procedure pursuant to which the
Optionee is to (i) provide irrevocable written instructions to a designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds, an amount sufficient to cover the
aggregate option price payable for the purchased shares plus all applicable
Federal and State income and employment taxes required to be withheld by the
Corporation by reason of such purchase and (ii) concurrently provide written
directives to the Corporation to deliver the certificates for the purchased
shares directly to such brokerage firm in order to effect the sale transaction.


(b)    TERM AND EXERCISE OF OPTIONS. Each option granted under the Plan shall be
exercisable at such time or times, during such period, and for such number of
shares as shall be determined by the Plan Administrator and set forth in the
notice of grant and stock option agreement evidencing such option. No option
granted under the Plan, however, shall have a term in excess of ten (10) years
from the grant date. During the lifetime of the Optionee, the option shall be
exercisable only by the Optionee and shall not be assignable or transferable by
the Optionee otherwise than by will or by the laws of descent and distribution
following the Optionee's death.


(c)    TERMINATION OF SERVICE.


(1)    Should the Optionee cease to remain in Service for any reason (including
death or Permanent Disability) while holding one or more outstanding options
under the Plan, then except to the extent otherwise provided pursuant to Section
6 of this Article II, each such option shall remain exercisable for the limited
period of time (not to exceed twelve (12) months after the date of such
cessation of Service) specified by the Plan Administrator in the option
agreement. In no event, however, shall any such option be exercisable after the
specified expiration date of the option term.  During such limited period of
exercisability, the option may not be exercised for more than that number of
shares (if any) for which such option is exercisable on the date of the
Optionee's cessation of Service. Upon the expiration of such period or (if
earlier) upon the expiration of the option term, the option shall terminate and
cease to be exercisable.


(2)    Any option granted to an Optionee under the Plan and exercisable in whole
or in part on the date of the Optionee's death may be subsequently exercised by
the personal representative of the Optionee's estate or by the person or persons
to whom the option is transferred pursuant to the Optionee's will or in
accordance with the laws of descent and distribution. The maximum number of
shares for which such option may be exercised shall be limited to the number of
shares (if any) for which the option is exercisable on the date of the
Optionee's cessation of Service. Any such exercise of the option must be
effected prior to the EARLIER of the first anniversary of the date of the
Optionee's death or the specified expiration date of the option term. Upon the
occurrence of either such event, the option shall terminate and cease to be
exercisable.


(3)    Notwithstanding subsections (1) and (2) above, the Plan Administrator
shall have discretion, exercisable either at the time the option is granted or
at the time the Optionee ceases Service, to allow one or more outstanding
options held by the Optionee to be exercised, during the limited period of
exercisability following the Optionee's cessation of Service, not only with
respect to the number of shares for which the option is exercisable at the time
of the Optionee's cessation of Service but also with respect to one or more
subsequent installments of purchasable shares for which the option otherwise
would have become exercisable had such cessation of Service not occurred.


 
7

--------------------------------------------------------------------------------

 


(4)    Notwithstanding any provision of this Article II or any other provision
of this Plan to the contrary, any options granted under this Plan shall
terminate as of the date the Optionee ceases to be in the Service of the
Corporation if the Optionee was terminated for "cause" or could have been
terminated for "cause." If the Optionee has an employment or consulting
agreement with the Corporation, the term "cause" shall have the meaning given
that term in such employment or consulting agreement. If the Optionee does not
have an employment or consulting agreement with the Corporation, or if such
agreement does not define the term "cause," the term "cause" shall mean: (A)
misconduct or dishonesty that materially adversely affects the Corporation,
including without limitation (i) an act materially in conflict with the
financial interests of the Corporation, (ii) an act that could damage the
reputation or customer relations of the Corporation, (iii) an act that could
subject the Corporation to liability, (iv) an act constituting sexual harassment
or other violation of the civil rights of coworkers, (v) failure to obey any
lawful instruction of the Board or any officer of the Corporation and (vi)
failure to comply with, or perform any duty required under, the terms of any
confidentiality, inventions or non-competition agreement the Optionee may have
with the Corporation, or (B) acts constituting the unauthorized disclosure of
any of the trade secrets or confidential information of the Corporation, unfair
competition with the Corporation or the inducement of any customer of the
Corporation to breach any contract with the Corporation. The right to exercise
any option shall be suspended automatically during the pendency of any
investigation by the Board or its designee, and/or any negotiations by the Board
or its designee and the Optionee, regarding any actual or alleged act or
omission by the Optionee of the type described in this section.


(d)    SHAREHOLDER RIGHTS. An Optionee shall have none of the rights of a
shareholder with respect to any shares covered by the option until such Optionee
shall have exercised the option and paid the option price.


(e)    REPURCHASE RIGHTS. The shares of Common Stock issued under the Plan shall
be subject to certain repurchase rights of the Corporation in accordance with
the following provisions:


(1)    (A)   The Plan Administrator shall have the discretion to authorize the
issuance of unvested shares of Common Stock under the Plan.  Should the optionee
cease Service or should the Corporation consummate a Corporate Transaction while
the optionee is holding such unvested shares, the Corporation shall have the
right to repurchase, at the option price paid per share, all or (at the
discretion of the Corporation and with the consent of the Optionee) any portion
of those such shares. The terms and conditions upon which such repurchase right
shall be exercisable (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased shares) shall be established by
the Plan Administrator and set forth in an instrument evidencing such right.


(B)    The  repurchase  right  shall be  assignable  to any person  or entity
selected by the Corporation, including one or more of the Corporation's
shareholders. If the selected assignee is other than a Parent or Subsidiary
corporation, however, then the assignee must make a cash payment to the
Corporation, upon the assignment of the repurchase right, in an amount equal to
the amount by which the Fair Market Value of the unvested shares at the time
subject to the assigned right exceeds the aggregate repurchase price payable for
such unvested shares.
 
 
8

--------------------------------------------------------------------------------

 
 
(C)    Upon the occurrence of a Corporate Transaction, the Plan Administrator
may, at its sole discretion, (i) terminate all or any outstanding repurchase
rights under the Plan and thereby cause the shares subject to such rights to
vest immediately in full, (ii) arrange for all or any of the repurchase rights
to be assigned to the successor corporation (or parent thereof) in connection
with the Corporate Transaction or (iii) exercise the Corporation's right to
repurchase any unvested shares contemporaneously with the consummation of the
Corporate Transaction if such right is provided in the instrument pursuant to
which such unvested shares were issued.


(2)    Until such time as the Corporation's outstanding shares of Common Stock
are first registered under Section 12(g) of the 1934 Act, the Corporation shall
have the right of first refusal with respect to any proposed sale or other
disposition by the Optionee (or any successor in interest by reason of purchase,
gift or other mode of transfer) of any shares of Common Stock issued under the
Plan. Such right of first refusal shall be exercisable by the Corporation (or
its assignees) in accordance with the terms and conditions established by the
Plan Administrator and set forth in the instrument evidencing such right.


SECTION 2.   INCENTIVE OPTIONS


The terms and conditions  specified  below shall be applicable to all
Incentive  Options granted under the Plan. Incentive Options may be granted only
to individuals who are Employees. Options that are specifically designated as
Non-Statutory Options when issued under the Plan shall not be subject to the
following terms and conditions.


(a)    OPTION PRICE. The option price per share of the Common Stock subject to
an Incentive Option shall in no event be less than one hundred percent (100%) of
the Fair Market Value of a share of Common Stock on the grant date; PROVIDED, if
the individual to whom the option is granted is at the time a Ten Percent
Shareholder, then the option price per share shall not be less than one hundred
ten percent (110%) of the Fair Market Value of the Common Stock on the grant
date.


(b)    DOLLAR LIMITATION. The aggregate Fair Market Value (determined as of the
respective date or dates of grant) of the Common Stock for which one or more
options granted to any Employee under this Plan (or any other option plan of the
Corporation or any Parent or Subsidiary corporation) may for the first time
become exercisable as incentive stock options under the Federal tax laws during
any one calendar year shall not exceed the sum of one hundred thousand dollars
($100,000). To the extent the Employee holds two or more such options which
become exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability thereof as Incentive Options under the Federal
tax laws shall be applied on the basis of the order in which such options are
granted.


(c)    OPTION TERM FOR TEN PERCENT SHAREHOLDER. No option granted to a Ten
Percent Shareholder shall have a term in excess of five (5) years from the grant
date.


 
9

--------------------------------------------------------------------------------

 
 
Except as modified by the  preceding  provisions  of this Section 2, all
the  provisions of the Plan shall be applicable to the Incentive Options granted
hereunder.


SECTION 3.   CORPORATE TRANSACTION


(a)    The exercisability as incentive stock options under the Federal tax laws
of any options accelerated in connection with the Corporate Transaction shall
remain subject to the applicable dollar limitation of subsection 2(b) of this
Article II.


(b)    The grant of options under this Plan shall in no way affect the right of
the Corporation to adjust, reclassify, reorganize or otherwise change its
capital or business structure or to merge, consolidate, dissolve, liquidate or
sell or transfer all or any part of its business or assets.


SECTION 4.   CANCELLATION AND NEW GRANT OF OPTIONS


The Plan  Administrator  shall have the  authority to effect,  at any time and
from time to time, with the consent of the affected Optionees, the cancellation
of any or all outstanding options under the Plan and to grant in substitution
therefor new options under the Plan covering the same or different numbers of
shares of Common Stock but having, in the case of an Incentive Option, an option
price per share not less than one hundred percent (100%) of such Fair Market
Value per share of Common Stock on the new grant date, or, in the case of a Ten
Percent Shareholder, not less than one hundred and ten percent (110%) of such
Fair Market Value.


SECTION 5.   EXTENSION OF EXERCISE PERIOD


The Plan Administrator shall have full power and authority to extend (either at
the time the option is granted or at any time that the option remains
outstanding) the period of time for which the option is to remain exercisable
following the Optionee's cessation of Service, from the limited period set forth
in the option agreement, to such greater period of time as the Plan
Administrator may deem appropriate under the circumstances.  In no event,
however, shall such option be exercisable after the specified expiration date of
the option term.
 
ARTICLE III


STOCK ISSUANCE PROGRAM


SECTION 1.   TERMS AND CONDITIONS OF STOCK ISSUANCES


Shares of Common  Stock  shall be  issuable  under the Stock
Issuance  Program  through direct and immediate issuances without any
intervening stock option grants. Each such stock issuance shall be evidenced by
a Stock Issuance Agreement ("Issuance Agreement") that complies with the terms
and conditions of this Article III.


(a)    ISSUE PRICE.


 
10

--------------------------------------------------------------------------------

 
 
(1)    Shares may, in the absolute discretion of the Plan Administrator, be
issued for consideration with a value less than one-hundred percent (100%) of
the Fair Market Value of the issued shares.


(2)    Shares shall be issued under the Plan for such consideration as the Plan
Administrator shall from time to time determine, provided that in no event shall
shares be issued for consideration other than:


(A)   cash or check payable to the Corporation,


(B)    a promissory note in favor of the Corporation, which may be subject to
cancellation by the Corporation in whole or in part upon such terms and
conditions as the Plan Administrator shall specify, or


(C)    services rendered.


(b)   VESTING SCHEDULE.


(1)    In the discretion of the Plan Administrator, the interest of a
Participant in the shares of Common Stock issued to such Participant under the
Plan may be fully and immediately vested upon issuance or may vest in one or
more installments in accordance with the vesting provisions of subsection (b)(4)
below. Except as otherwise provided in subsection (b)(2), the Participant may
not transfer any issued shares in which such Participant does not have a vested
interest. Accordingly, all unvested shares issued under the Plan shall bear the
restrictive legend specified in Article IV, Section 1, until such legend is
removed in accordance with such section. Regardless of whether or not a
Participant's interest in such shares is vested, such Participant shall be
entitled to exercise all the rights of a shareholder with respect to the shares
of Common Stock issued to Participant hereunder, including the right to vote
such shares and to receive any cash dividends or other distributions paid or
made with respect to such shares. Any new, additional or different shares of
stock or other property (including money paid other than as a regular cash
dividend) that the holder of unvested Common Stock may have the right to receive
with respect to such unvested shares by reason of a stock dividend, stock split,
reclassification or other change affecting the outstanding Common Stock as a
class without the Corporation's receipt of consideration therefor shall be
issued subject to (i) the same vesting requirements under subsection (b)(4)
applicable to the unvested Common Stock and (ii) such escrow arrangements as the
Plan Administrator shall deem appropriate.


(2)    As used in this Article III, the term "transfer" shall include (without
limitation) any sale, pledge, encumbrance, gift or other disposition of such
shares. A Participant shall have the right to make a gift of unvested shares
acquired under the Stock Issuance Program to Participant's spouse, parents or
issue or to a trust established for such spouse, parents or issue, provided the
donee of such shares delivers to the Corporation, at the time of such donee's
acquisition of the gifted shares, a written agreement to be bound by all the
provisions of the Plan and the Issuance Agreement executed by the Participant.


(3)    Should the Participant cease Service for any reason while Participant's
interest in the Common Stock remains unvested, then the Corporation shall have
the right to repurchase, at the original purchase price paid by the Participant,
all or (at the discretion of the Corporation and with the consent of the
Participant) any portion of the shares in which the Participant is not at the
time vested, and the Participant shall thereafter cease to have any further
shareholder rights with respect to the repurchased shares.
 
 
11

--------------------------------------------------------------------------------

 
 
(4)    Any shares of Common Stock issued under the Stock Issuance Program that
are not vested at the time of such issuance shall vest in one or more
installments thereafter. The elements of the vesting schedule, specifically, the
performance or service objectives to be completed or achieved, the number of
installments in which the shares are to vest, the interval or intervals (if any)
that are to lapse between installments and the effect that death, Permanent
Disability or other event designated by the Plan Administrator is to have upon
the vesting schedule, shall be determined by the Plan Administrator and
specified in the Issuance Agreement.


(5)    In its discretion, the Plan Administrator may elect not to exercise, in
whole or in part, its repurchase rights with respect to any unvested Common
Stock or other assets that would otherwise at the time be subject to repurchase
pursuant to the provisions of subsection (b)(3) above.  Such an election shall
result in the immediate vesting of the Participant's interest in the shares of
Common Stock as to which the election applies.


(6)    No shares of Common Stock or other assets shall be issued or delivered
under this Plan unless and until, in the opinion of counsel for the Corporation
(or its successor in the event of any Corporate Transaction), there shall have
been compliance with all applicable requirements of the securities exchange on
which stock of the same class is then listed and all other requirements of
Federal and state law or of any regulatory bodies having jurisdiction over such
issuance and delivery.


(c)    RIGHT OF FIRST REFUSAL. The Plan Administrator may also in its discretion
establish as a term and condition of the issuance of one or more shares of
Common Stock under the Stock Issuance Program that the Corporation shall have a
right of first refusal with respect to any proposed disposition by the
Participant (or any successor in interest by reason of purchase, gift or other
mode of transfer) of one or more shares of such Common Stock. Such right of
first refusal shall be exercisable by the Corporation (or its assignees) in
accordance with the terms and conditions specified in the instrument evidencing
such right.


ARTICLE IV


MISCELLANEOUS


SECTION 1.   STOCK LEGEND.  Each certificate representing shares of Common Stock
(or other securities) issued pursuant to the Plan may bear a restrictive legend
substantially as follows:


(1)    "This certificate and the shares represented hereby may not be sold,
assigned, transferred, encumbered, or in any manner disposed of except in
conformity with the terms of written agreements between the Corporation and the
registered holder of the shares (or the predecessor in interest to the
shares).  Upon written request, the Corporation will furnish without charge a
copy of such agreements to the holder hereof."
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 2.   LOANS


(a)    The Plan Administrator, in its discretion, may assist any Optionee or
Participant (including an Optionee or Participant who is an officer or director
of the Corporation) in the exercise of one or more options granted to such
Optionee under the Article II Option Grant Program or the purchase of one or
more shares issued to such Participant under the Article III Stock Issuance
Program, including the satisfaction of any Federal and State income and
employment tax obligations arising therefrom, by


(1)    authorizing the extension of a loan from the Corporation to such Optionee
or Participant, or


(2)    permitting the Optionee or Participant to pay the option price or
purchase price for the purchased Common Stock in installments over a period of
years.


(b)    The terms of any loan or installment method of payment (including the
interest rate and terms of repayment applicable thereto) shall be established by
the Plan Administrator. Loans or installment payments may be granted with or
without security or collateral; provided, that any loan made to a consultant or
other non-employee advisor must be secured by property other than the purchased
shares of Common Stock. In all events the maximum credit available to each
Optionee or Participant may not exceed the sum of (i) the aggregate option price
or purchase price payable for the purchased shares (less the par value of such
shares rounded up to the nearest whole cent) plus (ii) any Federal and State
income and employment tax liability incurred by the Optionee or Participant in
connection with such exercise or purchase.


(c)    The Plan Administrator, in its discretion, may determine that one or more
loans extended under the financial assistance program shall be subject to
forgiveness by the Corporation in whole or in part upon such terms and
conditions as the Board deems appropriate.


SECTION 3.   AMENDMENT OF THE PLAN AND AWARDS


(a)    The Board shall have complete and exclusive power and authority to amend
or modify the Plan in any or all respects whatsoever; PROVIDED, that no such
amendment or modification shall adversely affect the rights and obligations of
an Optionee with respect to options at the time outstanding under the Plan, nor
adversely affect the rights of any Participant with respect to Common Stock
issued under the Plan prior to such action, unless the Optionee or Participant
consents to such amendment. In addition, the Board shall not, without the
approval of the Corporation's shareholders, amend the Plan to (i) materially
increase the maximum number of shares issuable under the Plan (except for
permissible adjustments under Article I, Section 5(c)), (ii) materially increase
the benefits accruing to individuals who participate in the Plan, or (iii)
materially modify the eligibility requirements for participation in the Plan.


 
13

--------------------------------------------------------------------------------

 


(b)    Options to purchase shares of Common Stock may be granted under the
Option Grant Program and shares of Common Stock may be issued under the Stock
Issuance Program, which in both instances are in excess of the number of shares
then available for issuance under the Plan, provided any excess shares actually
issued under the Option Grant Program or the Stock Issuance Program are held in
escrow until the Corporation's shareholders approve an amendment that
sufficiently increases the number of shares of Common Stock available for
issuance under the Plan. If such shareholder approval is not obtained within
twelve (12) months after the date the initial excess stock option grants or
direct stock issuances are made, then any unexercised options representing such
excess shall terminate and cease to be exercisable and the Corporation shall
promptly refund to the Optionees and Participants the option or purchase price
paid for any excess shares issued under the Plan and held in escrow, together
with interest (at the applicable Short Term Federal Rate) thereon for the period
the shares were held in escrow.


SECTION 4.   EFFECTIVE DATE AND TERM OF PLAN


(a)    The Plan shall become effective when adopted by the Board, but no option
granted under the Plan shall become exercisable, and no shares shall be issuable
under the Stock Issuance Program, unless and until the Plan shall have been
approved by the Corporation's shareholders. If such shareholder approval is not
obtained within twelve (12) months after the date of the Board's adoption of the
Plan, then all options previously granted under the Plan shall terminate, and no
further options shall be granted and no shares shall be issued under the Stock
Issuance Program. Subject to such limitation, the Plan Administrator may grant
options under the Plan at any time after the effective date and before the date
fixed herein for termination of the Plan.


(b)    The Plan shall terminate upon the earlier of (i) ten years after the
adoption of the Plan or (ii) the date on which all shares available for issuance
under the Plan have been issued or canceled pursuant to the exercise of options
granted under Article II or the issuance of shares under Article III. If the
date of termination is determined under clause (i) above, then no options
outstanding on such date under Article II and no shares issued and outstanding
on such date under Article III shall be affected by the termination of the Plan,
and such securities shall thereafter continue to have force and effect in
accordance with the provisions of the stock option agreements evidencing such
Article II options and the stock purchase agreements evidencing the issuance of
such Article III shares.


SECTION 5.   USE OF PROCEEDS


Any cash proceeds received by the  Corporation  from the issuance of shares of
Common Stock under the Plan shall be used for general corporate purposes.


SECTION 6.   WITHHOLDING


The Corporation's obligation to deliver shares upon the exercise of any options
granted under Article II or upon the purchase of any shares issued under Article
III shall be subject to the satisfaction of all applicable Federal, state and
local income and employment tax withholding requirements.


 
14

--------------------------------------------------------------------------------

 


SECTION 7.   REGULATORY APPROVALS


The implementation of the Plan, the granting of any options under the
Option  Grant Program, the issuance of any shares under the Stock Issuance
Program, and the issuance of Common Stock upon the exercise of the option grants
made hereunder shall be subject to the Corporation's procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options granted under it, and the Common Stock issued
pursuant to it.


SECTION 8.   ACCELERATION OF EXERCISABILITY AND VESTING


The Board shall have the power to  accelerate  the time at which a Stock Award
may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.
 
ARTICLE V


CHANGE IN CONTROL OR CORPORATE TRANSACTIONS


(a)    DISSOLUTION OR LIQUIDATION. In the event of a dissolution or liquidation
of the Corporation, then all outstanding Options shall terminate immediately
prior to such event.


(b)    CERTAIN CHANGES IN CONTROL. In the event of (i) a sale, lease or other
disposition of all or substantially all of the assets of the Corporation, (ii) a
merger or consolidation in which the Corporation is not the surviving
corporation or (iii) a reverse merger in which the Corporation is the surviving
corporation but the shares of Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise (collectively, a "Change in Control" or
"Corporate Transaction"), then any surviving corporation or acquiring
corporation may assume or continue any Stock Awards outstanding under the Plan
or may substitute similar stock awards (including an award to acquire the same
consideration paid to the shareholders in the transaction described in this
paragraph) for those outstanding under the Plan. In the event any surviving
corporation or acquiring corporation refuses to assume or continue such Stock
Awards or to substitute similar stock awards for those outstanding under the
Plan, then with respect to Stock Awards held by Participants whose Service has
not terminated, the vesting of such Stock Awards (and, if applicable, the time
during which such Stock Awards may be exercised) shall be accelerated in full,
and the Stock Awards shall terminate if not exercised (if applicable) at or
prior to such event. With respect to any other Stock Awards outstanding under
the Plan, such Stock Awards shall terminate if not exercised (if applicable)
prior to such event.


(c)    TERMINATION OF SERVICE FOLLOWING A CHANGE IN CONTROL. Unless otherwise
specified in the applicable Stock Award Agreement, in the event of the
occurrence of a Change in Control and provided that a participant's Stock Award
remains in effect following such Change in Control or is assumed, continued or
substituted for any similar stock award in connection with the Change in
Control, then, if such participant's Service is terminated by the Corporation
without Cause within thirteen (13) months following the effective date of the
Change in Control, all Stock Awards held by such participant (or any substituted
stock awards) shall, as of the date of such termination of Service, vest in full
and become fully exercisable (if applicable) to the extent not previously vested
or exercisable. Such Stock Awards shall remain exercisable until they expire in
accordance with their terms. For the purposes of this section, Cause shall have
the same meaning as is defined in Article II, Section 1(c)(4).
 
 
15

--------------------------------------------------------------------------------

 
 
(d)    SECURITIES ACQUISITION. In the event of an acquisition by any person,
entity or group within the meaning of Section 13(d) or 14(d) of the Exchange
Act, or any comparable successor provisions (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Corporation or an
Affiliate) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Corporation representing at least fifty percent (50%) of the combined
voting power entitled to vote in the election of Corporation's Board of
Directors, then with respect to Stock Awards held by Participants whose Service
has not terminated, the vesting of such Stock Awards (and, if applicable, the
time during which such Stock Awards may be exercised) shall be accelerated in
full. Such Stock Awards shall remain exercisable until they expire in accordance
with their terms.


(e)    PARACHUTE PAYMENTS. If any payment or benefit a Participant would receive
in connection with a Change in Control from the Corporation or otherwise
("Payment") would (i) constitute a "parachute payment" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the "Excise Tax"), then such Payment shall be reduced to the
Reduced Amount. The "Reduced Amount" shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Participant's receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting "parachute payments" is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless the Participant elects in writing a different order
(PROVIDED, HOWEVER, that such election shall be subject to Corporation approval
if made on or after the effective date of the Change of Control): reduction of
cash payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Participant's stock awards
unless the Participant elects in writing a different order for cancellation.


The accounting firm engaged by the Corporation for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Corporation is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Corporation shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Corporation
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.
 
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Corporation and Participant within fifteen (15) calendar days after the date on
which Participant's right to a Payment arises (if requested at that time by the
Corporation or Participant) or at such other time as requested by the
Corporation or Participant. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Corporation and Participant with an
opinion reasonably acceptable to Participant that no Excise Tax will be imposed
with respect to such Payment. Any good faith determination of the accounting
firm made hereunder shall be final, binding and conclusive upon the Corporation
and Participant.
 
 
16